UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4374


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KIRKLAND LEANDER SMALLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00043-BO-1)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M.   Hayes,   Banumathi  Rangarajan,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kirkland Leander Smalls appeals the district court’s

judgment revoking his supervised release and sentencing him to

twenty months of imprisonment.          On appeal, counsel asserts that

the sentence is unreasonable.        Finding no reversible error, we

affirm.

           Smalls’ counsel asserts that the twenty-month sentence

is plainly unreasonable because, in light of the factors in 18

U.S.C. § 3553(a) (2006), the sentence is greater than necessary

to accomplish the objectives set forth in that statute.                  Our

review of the record leads us to conclude that the district

court sufficiently considered the statutory factors in imposing

a sentence within the statutory maximum set forth in 18 U.S.C.

§ 3583(e)(3) (2006), and the advisory sentencing guideline range

of eighteen to twenty-four months.          We therefore find that the

sentence imposed upon revocation of supervised release is not

plainly unreasonable.         See United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006) (providing standard).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED



                                    2